Citation Nr: 1619976	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-09 849	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis for accrued benefits purposes.

2.  Entitlement to service connection for granulomatous disease for accrued benefits purposes.

3.  Entitlement to service connection for a lung condition other than pulmonary fibrosis and granulomatous disease, to include chronic obstructive pulmonary disease and squamous cell carcinoma, for accrued benefits purposes.

4.  Entitlement to service connection for a back disability for accrued benefits purposes.


5.  Entitlement to service connection for a left eye disability for accrued benefits purposes.

6.  Entitlement to service connection for a heart disease, claimed as secondary to post-traumatic stress disorder (PTSD), for accrued benefits purposes.

7.  Entitlement to service connection for a gastrointestinal disability, claimed as nausea, for accrued benefits purposes.

8.  Entitlement to an increased rating for a right eye disability, rated as 40 percent disabling, for accrued benefits purposes.

9.  Entitlement to an increased rating for bilateral hearing loss, rated as 40 percent disabling, for accrued benefits purposes.

10.  Entitlement to an increased rating for tinnitus, rated as 10 percent disabling, for accrued benefits purposes.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

12.  Entitlement to dependency, indemnity and compensation (DIC) based on service connection for the Veteran's cause of death.



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955 and from August 1955 to July 1959.  He died in April 2010.  The appellant is his surviving spouse.  She has been substituted for the Veteran for accrued benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The August 2009 rating decision denied the Veteran's increased rating and service connection claims.  The October 2011 rating decision denied service connection for the Veteran's cause of death.

The issue of entitlement to an improved death pension has been raised by the record in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Cf. 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a left eye disability, a heart condition, and a gastrointestinal disability, as well as an increased rating for a right eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Boards docket.



FINDINGS OF FACT

1.  The Veteran's June 1951 entrance examination report does not include findings of a lung disease or disability, and the evidence is not clear and unmistakable that a lung disease or disability underwent no aggravation during service.

2.  The Veteran manifested pulmonary fibrosis and granulomatous disease in service.

3.  The Veteran's back disability was not the result of an in-service injury or disease.

4.  The Veteran's hearing loss was never measured at level above level VII hearing loss bilaterally.

5.  From the date of his increased rating claim, the Veteran was in receipt of the maximum schedular rating for tinnitus, and the condition was not manifested by factors outside of the rating schedule.

6.  The Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

7.  The service connected pulmonary fibrosis contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to a lung condition has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

2.  The criteria for service connection for pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for granulomatous disease have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

5.  The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

6.  The criteria for a rating in excess of 10 percent rating for tinnitus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7 4.10, 4.87, Diagnostic Code 6260 (2015).

7.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.16 (2015).

8.  The criteria for DIC based on service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) applies only to the service connection claim for a back disability for accrued benefits purposes and the increased rating claims for bilateral hearing loss and tinnitus for accrued benefits purposes, as these are the only issues finally adjudicated by this decision that result in less than the full benefit sought on appeal.

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent letters to the Veteran in July and December 2008 that fulfilled the VCAA notice requirements.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b.  These letters were sent prior to the adjudication of the claims, outlined the requirements for service connection, and explained the basis for assigning ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided an audiological examination in May 2009 and obtained an opinion regarding the service connection claim for back disability in February 2013.  There is no indication the examination report or the opinion is inadequate.  Neither the appellant nor the Veteran requested a hearing regarding the issues on appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	A.  Lung Condition

The Veteran sought service connection for a lung condition prior to his death.  In February 2013, a VA examiner provided an opinion that indicates granulomatous disease and pulmonary fibrosis were manifest during the Veteran's period of active service.  The examiner explained both conditions were shown on x-ray in January 1952.  The examiner further explained x-ray results at that time indicated the conditions pre-existed active service.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's June 1951 entrance examination report does not list a lung condition; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is evidence that suggests the Veteran may have had a pre-existing lung condition upon his entry into active service, most notably the opinion of the February 2013 VA examiner.  The evidence is not, however, clear and unmistakable that a lung condition was not aggravated by service.  To the contrary, the February 2013 explained it is possible the Veteran's pre-existing lung condition was aggravated during service.  Thus, the presumption of soundness with respect to a lung condition has not been rebutted.  As pulmonary fibrosis and granulomatous disease were manifest in service and continuously after the Veteran's separation from service, service connection for the disabilities is warranted.

The Board notes the Veteran was also diagnosed as having squamous cell carcinoma of the lung and chronic obstructive pulmonary disease prior to his death.  These conditions are included in his service connection claim for a lung condition and will be addressed in the REMAND portion below.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

	B.  Back Disability

The Veteran also sought service connection for a back disability prior to his death.  He was diagnosed as having degenerative disc disease and degenerative arthritis of the spine.  Thus, there was a current disability for service connection purposes at the time of the Veteran's death.

Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

In this case, a back condition was noted in service.  The Veteran sought treatment for back pain in December 1951.  X-rays taken at that time were negative.  He sought treatment again in December 1952 for an injury to the right back.  X-rays at that time were also negative.  In July 1956, he diagnosed as having a back strain.  Thus, the Veteran's service treatment records show a back condition was noted in service.

However, there is no evidence of post-service continuity of the same symptomatology.  A chronic back disability was not noted at the Veteran's separation from service even though he was medically discharged.  There are no statements from the Veteran asserting he continually experienced back pain after his separation from service.  The first treatment notes regarding back pain are from late 1999, almost forty years after the Veteran's separation from service.  The Veteran was over seventy years of age at that time.  Thus, there is no evidence regarding a continuity of post-service symptomatology with respect to the back condition noted in service.

The expert medical evidence of record also indicates service connection is not warranted for a back disability based on the injuries noted in service.  A February 2013 examiner noted x-rays of the Veteran's back were normal following injuries in December 1951 and December 1952.  He further explained the back strain noted in July 1956 was not the type of significant injury to result in a chronic back disability.  Based on this, the examiner concluded it was not likely the Veteran's degenerative disc disease and arthritis was the result of a disease or injury in service.

There is also no evidence arthritis manifested within one year of the Veteran's separation from service.  As previously noted, the first evidence of arthritis is treatment records created almost forty years after the Veteran's separation from service.  Thus, service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.307.

Ultimately, the preponderance of evidence is against a finding that the Veteran had a back disability as a result of an in-service injury or disease.  Thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III.  Increased Rating for Bilateral Hearing Loss and Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports are; however, required to include full descriptions of the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. at 455.  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  

The only available testing during the appeal period is found in the report of a September 2008, VA audiological examination.  The examiner noted Veteran's reports of difficulty hearing in noisy environments and the impact this would have on his ability to communicate as well as difficulty in using communications devices.  This is at least as thorough a description of functional affects as that found adequate in Martinak.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
60
65
75
Left Ear
55
55
65
70

The average pure tone threshold for the right ear was 63.75 decibels.  The average pure tone threshold for the left ear was 61.25 decibels.  Maryland CNC speech recognition scores were 52 percent bilaterally.  These results also show the Veteran has exceptional hearing loss as his hearing thresholds were 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

These results equate to the assignment of level VII hearing loss for the right and left ears upon application of Table VI; which corresponds to a 40 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  Under Table VIA, the right ear is assigned level V hearing loss, and the left ear is assigned level IV hearing loss.  Thus, the Veteran's hearing loss is more properly rated using Table VI, resulting in a 40 percent rating.  There is no evidence a higher rating is warranted.

Tinnitus is evaluated pursuant to the criteria found in Diagnostic Code 6260 of the Rating Schedule.  38 C.F.R. § 4.87.  Under those criteria, a rating of 10 percent is warranted where the evidence shows recurrent tinnitus.  Id.  This is the maximum allowable schedular evaluation for tinnitus.  The Veteran was entitled to a 10 percent rating for tinnitus throughout the appeal period.

The Board has also considered whether extraschedular consideration is warranted.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The symptoms associated with the Veteran's service-connected hearing loss (i.e., significant hearing impairment, and difficulty understanding speech in the presence of background noise) were the foreseeable consequences of diminished speech reception and pure tone thresholds.  As such, they are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  Therefore, the rating criteria contemplate the functional impairment that resulted from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

There were no reported manifestations of tinnitus other than ringing in the ears.  This is the essence of tinnitus.  As such, there are no manifestations outside of the rating criteria.

A preponderance of the evidence is against an increased rating for bilateral hearing loss and tinnitus.  Therefore, the increased rating claims for these disabilities must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

IV.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran was entitled to an 80 percent disability rating with at least one disability rated at 40 percent or more.  The Veteran's disabilities included:  PTSD, rated as 50 percent disabling; a right eye disability, rated as 40 percent disabling; hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The disabilities also now include two service-connected lung conditions, pulmonary fibrosis and granulomatous disease, which have not been rated.

VA examination reports and treatment records indicate the Veteran would have had significant difficulty securing or following a substantially gainful occupation prior to his death when the effects of his service-connected disabilities are considered in the aggregate.  His right eye disability resulted in a loss of right field vision and a loss of depth perception.  The severity of his hearing loss would have made it difficult for him to engage in any work beyond sedentary.  His psychiatric disability produced depression and anxiety related to the loss of his right eye in service, resulting in significant impairment in occupational functioning.  Based on the combined effects of these disabilities, the Board finds the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Therefore, entitlement to TDIU is warranted.
V.  DIC Based on Service Connection for Cause of Death

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The Veteran's death certificate list interstitial lung disease as an underlying cause of death.  As noted above, service connection for pulmonary fibrosis is warranted.  Although bilateral pneumonia was the primary cause of death, the April 2010 discharge summary prepared after the Veteran's death clearly indicates the service-connected disability contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Thus, service connection for the Veteran's cause of death is warranted.


ORDER

Entitlement to service connection for granulomatous disease is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to TDIU is granted.

Entitlement to DIC based on service connection for pulmonary fibrosis is granted.

	

REMAND

The decision above grants entitlement to service connection for pulmonary fibrosis and granulomatous disease.  As previously noted, the claim of entitlement to service connection for a lung condition includes squamous cell carcinoma of the lung and chronic obstructive pulmonary disease.  A VA opinion is necessary regarding secondary service connection for squamous cell carcinoma and chronic obstructive pulmonary disease in light of the grant of service connection for pulmonary fibrosis and granulomatous disease, as treatment records show there may be a relationship between the conditions.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

There is also evidence the Veteran's gastrointestinal issues may be secondary to his service-connected disabilities.  More specifically, the record shows the Veteran was hospitalized for psychosomatic stomach pains in 1973.  He was also prescribed several medications and placed on a special diet due to the severity of his service-connected and claimed disabilities.  Although the record includes an opinion addressing direct service connection, an opinion addressing secondary service connection is also necessary regarding the claim for a gastrointestinal disability.  See El-Amin, supra.

The Veteran also claimed his heart condition was secondary to PTSD.  In June 2009, a VA examiner provided an opinion that indicates the Veteran's heart condition, diagnosed as coronary artery disease, was not caused by PTSD.  The opinion does not address aggravation.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin, supra.

VA has also not provided an opinion addressing secondary service connection for the left eye disability, as claimed by the Veteran.  This issue is inextricably intertwined with the rating assigned for the right eye.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion addressing whether the Veteran's squamous cell carcinoma of the lung and chronic obstructive pulmonary disease were at least as likely as not caused or aggravated by his service-connected pulmonary fibrosis and granulomatous disease.  The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

2.  Obtain a VA opinion addressing whether the Veteran had a gastrointestinal disability that was at least as likely as not caused or aggravated by his service-connected disabilities.  The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examiner is asked to comment on treatment records that show a relationship between the Veteran's service-connected psychiatric disability and gastrointestinal issues, as well as his medication and treatment history as a result of his other service-connected disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

3.  Obtain an addendum from the June 2009 VA examiner who provided an opinion regarding the service connection claim for a heart condition.  The examiner is asked to address whether the Veteran's heart condition, diagnosed as coronary artery disease, was at least as likely as not aggravated by his service-connected PTSD or any other service-connected disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

If the June 2009 examiner is unavailable, obtain the requested opinion from a VA examiner with similar expertise.

4.  Obtain a VA opinion addressing whether the Veteran had a left eye disability that was at least as likely as not caused or aggravated by his service-connected right eye disability.  The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


